Motion Granted; Appeal Dismissed and Memorandum Opinion filed
February 19, 2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00055-CV


                  MEMORIAL CITY MALL, LP, Appellant

                                        V.

                         COTTON ON USA, INC., Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                      Trial Court Cause No. 1050266

                 MEMORANDUM                     OPINION

      This is an appeal from a judgment signed December 16, 2014. On February
10, 2015, appellant filed a motion to dismiss the appeal. See Tex. R. App. P. 42.1.
The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                     PER CURIAM

Panel consists of Justices Jamison, Busby, and Brown.